EXHIBIT 10.9

DISTRIBUTOR AGREEMENT

 

 

 

 

Tripath Technology, Inc.
3900 Freedom Circle, Suite
#200
Santa Clara, CA 95054
PH (408) 567-3000
FAX (408) 567-3003

          This Agreement is effective 2/3/99 (“Effective Date”) between Tripath
Technology, Inc. (“Tripath”), and

MACNICA, Inc.
Hakusan High-Tech Park, 1022-2 Hakusan
Midori-Ku, Yokohama- City 226-8505
Japan

Tripath and Distributor intend to establish Distributor as a non-exclusive
Distributor for Tripath products in the following designated Territory, subject
to the terms and conditions of this Agreement.

--------------------------------------------------------------------------------

Japan

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

1.       Products

          1.1       “Products” means the Tripath semiconductor products
identified by Tripath in writing from time to time.

          1.2       Tripath may discontinue manufacture or sale, or otherwise
treat as obsolete, any or all of the Products covered by this Agreement upon
thirty days written notice.

2.       Appointment and Term

          2.1       For the term of this Agreement, Tripath appoints Distributor
as a non-exclusive distributor for the Products in the Territory, subject to
Tripath’s direct sales activities under Section 4.

          2.2       Distributor will use best efforts to develop the local
market and promote the sales of Products within the Territory.  Distributor will
not sell outside the Territory without Tripath’s prior written permission, which
will not be unreasonably withheld.

          2.3       After one month’s written notice, Tripath may in its
discretion amend (i) the Products, and/or (ii) the Territory.

          2.4       Tripath reserves the right to appoint other distributors in
or out of the Territory who may sell into the Territory.

          2.5       Distributor’s appointment is for a term of one year from the
Effective Date, renewable automatically unless terminated under Section 18.

3.       Distributor Responsibilities

          3.1       Distributor will maintain an adequately trained sales
organization, capable of fulfilling its obligation under Subsection 2.2.

          3.2       Tripath will furnish technical and marketing information
(such as sales aids and

--------------------------------------------------------------------------------

Distributor Agreement

literature, data sheets, application notes, etc.) for the Products, and
Distributor will maintain an organized and well stocked collection of such
technical and marketing information for distribution to prospective customers.

          3.3       Distributor will employ sufficient trained personnel
(“Application Engineers”) to provide technical and marketing support for
Tripath’s Products.  Distributor and Tripath will cooperate to ensure that the
Application Engineers are and remain adequately trained and qualified.

          3.4       Distributor will maintain a reasonable number of
demonstration Products (customer samples), with appropriate technical and
marketing literature, available for demonstration by knowledgeable Distributor
personnel, provided that Distributor must obtain prior approval by Tripath
before any customer receives demonstration Products (customer samples).

          3.5       Distributor has no authorization to make, and will not make,
any guarantee or warranty with respect to any Product – all Product warranties
are to be communicated to Customers directly by Tripath in writing.  Distributor
will make no representations as to quality, performance, capabilities, and the
like except as are expressly authorized in writing by Tripath (such as in
Tripath’s standard, published specifications for a Product).

4.       Other Product Lines

          4.1       In appointing Distributor, Tripath is relying to a
significant extent on Distributor’s undertaking in Subsection 2.2.

          4.2       Distributor will not carry any competitive products without
Tripath’s consent, which shall not be unreasonable.

5.       Tripath Direct Sales Activity

          5.1       Tripath may in its sole discretion, immediately upon written
notice to Distributor, make direct sales to certain accounts in the Territory
(“Direct Sales Accounts”), including accounts to which Distributor has made
sales.

6.       Pricing, credits, and allowances

          6.1       Unless otherwise authorized by TRIPATH, all prices are
F.O.B. TRIPATH’s domestic plant (currently located in Santa Clara, California,
U.S.A.) or its overseas plant.  TRIPATH shall sell the Product to Distributor at
the Distributor Price.  Distributor will set the selling prices to the Customers
in the Territory at its discretion.  The difference between the Distributor
Price and the Distributor’s selling price to its customers shall be
Distributor’s sole remuneration for sale of the Product.

          6.2       TRIPATH has the right at any time to revise the Distributor
Prices and/or distributor discounts consistent with its domestic price changes
with sixty (60) days’ advance written notice to Distributor.  Such revisions
shall apply to all orders received after the effective date of revision.

          6.3       The Distributor Price does not include any taxes that may be
applicable to the Products by any government or governmental body located in the
Territory nor does the Distributor Price include any customs duties or other
charges that may be imposed upon the Products.  When TRIPATH has the legal
obligation to collect such taxes or duties, the appropriate amount shall be
added to Distributor’s invoice and paid by Distributor unless Distributor
provides TRIPATH with a valid exemption certificate authorized by the
appropriate taxing authority.

          6.4       The Distributor Prices are in US Dollars but are subject to
the Japanese Yen / US Dollar exchange rate variation.  When there is a
substantial exchange rate fluctuation (more than +/-5% from the current base for
a period of 3 consecutive months), TRIPATH and Distributor agree to review the
Distributor Prices for the

-2-

--------------------------------------------------------------------------------

Distributor Agreement

Products, provided, however, that any adjustment to Distributor Prices as a
result of exchange rate variation shall be made in the sole discretion of
TRIPATH.

          6.5       Distributor shall promptly advise TRIPATH whenever special
prices, terms, or other conditions are required to secure business not otherwise
obtainable.  In such cases TRIPATH and Distributor shall discuss the necessary
course of actions in good faith, however, the decision to allow any such special
prices, terms, or other conditions shall be made solely by TRIPATH.  All
elements relating thereto shall be agreed to in writing or by teletransmission
by TRIPATH and Distributor before the final closing of the order and shall not
be used to establish a precedent.

          6.6       In the event of a price decrease, all undelivered orders
shall be billed at the lower price and TRIPATH shall reimburse Distributor in an
amount equal to the price decrease for all products in Distributor’s inventory. 
Distributor shall have thirty (30) days after the effective date of the price
decrease to submit its claim.  Upon verification of such claim, TRIPATH shall
issue a credit to Distributor’s account.

7.       Purchase Orders and Payment

          7.1       Distributor will maintain sufficient inventory of Products
(but not less than one month’s inventory without Tripath’s approval) to provide
prompt delivery to Distributor’s customers, in furtherance of Distributor’s
undertaking in Subsection 2.2.

          7.2       Distributor will purchase Products for resale to its
customers in accordance with Tripath’s then effective terms and conditions of
sale set forth in the Tripath sales order acknowledgment (“Sales Order
Acknowledgment”), and the pricing terms of the then effective Distributor Price
List (including minimum order quantities).  The terms and conditions of sale in
the Sales Order Acknowledgment may be changed without prior notice, exclusively
at Tripath’s discretion.

          7.3       No purchase order from Distributor is binding on Tripath
until Tripath issues a Sales Order Acknowledgment to Distributor for such order,
or makes a shipment against such order.  Tripath will use commercially
reasonable efforts to acknowledge Distributor purchase orders promptly.

          7.4       Tripath will invoice Distributor for Products when Tripath
ships such Products.

          7.5       All credits will be handled as separate financial
transactions from the original invoice, and will be evidenced by a written
credit request submitted to Tripath.  Distributor will not reduce any payment to
Tripath to account for anticipated or unauthorized credits (except for short
shipments and non-receipt of Products), either at the time of the payment of
original invoice, or at the time of providing a credit request.  Credit requests
should be submitted by Distributor within 45 days after the date of
Distributor’s invoice for the related transactions.

          7.6       Any credit request will be based on the price shown on the
then current Distributor Price List, or the actual net price paid by Distributor
for the Product, whichever is lower.

          7.7       If Tripath notifies Distributor of any discrepancy in a
credit request, Distributor has 30 days to resolve the discrepancy and pay the
amount of the discrepancy.

          7.8       No purchase orders for which a Sales Order Acknowledgment
has been issued may be canceled or rescheduled within one month of the scheduled
shipment date without Tripath’s approval.

8.       Special Pricing and Other Allowances

          8.1       The provisions of this Section 8 will be applicable only to
transactions on DPA (distributor price authorization) basis in which Distributor
first obtains a DPA confirmation from Tripath.

-3-

--------------------------------------------------------------------------------

Distributor Agreement

          8.2       Requests for special pricing and/or allowances will be
submitted by Distributor to the appropriate Tripath sales office, and must be
first approved in writing by that office.

          8.3       Quotes for special pricing are good for one month, and must
be backed by a Tripath quote number.  Distributor will supply supporting
documentation showing Products listed by part number, date of transaction, end
customer name and address, and the appropriate special pricing details, not
later than two weeks after shipment to the associated customer.

          8.4       If Tripath has granted Distributor special pricing on a sale
in which Distributor’s customer has later returned the Product to Distributor,
Distributor will reimburse Tripath for the amount of the DPA allowance within
one month after such return.

          8.5       Any debit memo submitted by Distributor for a DPA allowance
will be based on the price shown on the then current Distributor Price List, or
the actual net price paid by Distributor for the Product, whichever is lower.

9.       Returns

          9.1       Distributor may return Products only after receiving written
authorization from Tripath.  All authorized returns will be shipped by
Distributor freight prepaid.  Unauthorized returns may be reshipped to
Distributor, freight collect.

          9.2       Distributor may request stock rotation return of slow moving
Products, which will be authorized by Tripath provided that:  (a) the Product is
contained in Tripath’s then current Distributor Price List, (b) the Product is
packaged as it was originally shipped, and (c) a purchase order for equal value
accompanies the request for return.  Such stock rotation returns will not exceed
five percent (5%) of the dollar value of Distributor’s previous six (6) months
net purchase orders from Tripath.

          9.3       Discontinued Product may be returned only with prior written
authorization.

          9.4       Credit will be allowed for returned Products based on the
price actually paid by Distributor, less any prior DPAs, credits and other
allowances.

          9.5       If, in the reasonable opinion of Tripath, previously
authorized returned Products have been used or damaged, a credit or replacement
may be refused.  Distributor will be notified within one month after receipt of
Product by Tripath of any such Product Tripath is claiming to be used or
damaged.

10.     Limited Warranty

          10.1     Tripath provides an end user limited warranty for retail
Products, and one-year limited warranty for OEM products.  The terms of the end
user limited warranty are set forth in documentation provided with the retail
Product.

          10.2     For OEM Products, Tripath warrants that the Products will be
free of manufacturing and workmanship defects for one year from the date of
shipment by Distributor to a customer, or eighteen months from the date of
shipment to Distributor, whichever is sooner.

          10.3     If any OEM Products prove defective during this one year
period as set forth in section 10.2, Tripath will, at its option, either
(a) repair or replace the Product with a new or reconditioned Product, (b) use
reasonable efforts to provide Distributor with a correction of the defect, or
(c) refund to Distributor the purchase price paid for the Product.  Any Product
replaced will become Tripath property.

          10.4     Distributor must return the defective OEM Product pursuant to
a return material authorization under Section 9.1 in the original shipping
carton (or an equivalent protective carton), and pay the shipping and insurance

-4-

--------------------------------------------------------------------------------

Distributor Agreement

charges.  Distributor assumes the risk of loss or damage during shipment.

          10.5       OEM Products that are defective as set forth in
section 10.2 as a result of improper handling, incorrect installation or other
misuse, or as a result of accident, disaster, acts of God or other such events,
as determined by Tripath in its reasonable discretion, are not covered by this
limited warranty.

          10.6       For OEM Products, Tripath provides only the warranties set
forth in this limited one year limited warranty.  For retail Products, Tripath
provides to the end user only the warranties set forth in the applicable end
user warranty.  Any and all other warranties, either express, implied or
statutory, including, without limitation, warranties of fitness for a particular
purpose, or of merchantability, are hereby expressly excluded and disclaimed by
Tripath.

11.    Reports and Audits

          11.1       Distributor will submit reports as may be reasonably
requested by Tripath, including, without limitation, monthly reports of
inventory on hand and sales relating to the Products.  Sales data will include,
without limitation, Product part number, quantity, resale price, special
pricing, distributor invoice number, and customer name.  Distributor will submit
these reports electronically on a timely basis each month and in no case later
than two weeks after the beginning of the month.

          11.2       Tripath may have an authorized Tripath representative, at
Tripath’s cost, audit Distributor’s records relating to sales and inventories of
Products, including, without limitation, records pertaining to any claims
submitted by Distributor for price protection, stock rotation, returned
Products, ship from stock and debit, DPA allowances, and credit requests.  Upon
prior written notice, Distributor will provide reasonable access to such records
during normal business hours at Distributor’s office.  Distributor agrees to
maintain all such records for a minimum of three years.

12.     Distributor’s Financial Condition

          12.1       Tripath may withhold shipments because of Distributor’s
general financial condition and/or conditions of Distributor’s account with
Tripath.  Such withholding will be not construed as a breach of this Agreement.

          12.2       Distributor will supply Tripath with credit data sufficient
to establish Distributor’s credit worthiness.

13.    Advertising and Sales Promotion

          13.1       Distributor’s tradename may be used by Tripath in its
advertisements, provided that such use is in proper form.

          13.2       Distributor will be eligible to participate in Tripath
distributor cooperative advertising programs designated by Tripath for the
Territory.  However, prior approval must be obtained in writing from Tripath
before any expenditures of funds by Distributor are eligible for reimbursement.

14.    Tripath Trademarks

          14.1       Tripath grants to Distributor a non-exclusive license to
use Tripath’s trademarks, trade names and service marks only in connection with
the Products and in the performance of Distributor’s obligations under this
Agreement.  All such uses are subject to Tripath’s prior review and consent,
which will not be unreasonably withheld or delayed.

          14.2       All use of Tripath trademarks and service marks will be in
proper form, giving appropriate attribution to Tripath as the owner of the
mark.  Distributor will not undertake any use of a mark in a manner that might
jeopardize Tripath’s rights to use or register such mark, or Tripath’s rights to
prevent unauthorized use. 

-5-

--------------------------------------------------------------------------------

Distributor Agreement

Distributor will promptly notify Tripath of any acts of unfair competition or
trade or service mark infringement, and reasonably cooperate with efforts to
protect Tripath’s rights.

          14.3       All use of Tripath trade marks and service marks by
Distributor will inure to the benefit of Tripath, and Distributor will
reasonably cooperate, at Tripath’s expense with Tripath’s efforts to register or
otherwise secure rights in such marks.  Upon termination of this Agreement,
Distributor will immediately cease all further use of Tripath’s trademarks,
trade names or service marks except as may be required in the sale of Products
in inventory.

15.     Relationship Between the Parties

          15.1       Both Distributor and Tripath are independent contractors,
and no agency or other joint relationship is created.

          15.2       Neither party has any authority to act for and/or to bind
the other in any way, or to represent that either is in any way responsible for
the acts of the other.

16.     Confidentiality

          16.1       Confidential information (“Information”) of Tripath and/or
Distributor will mean information that the disclosing party desires to protect
against unauthorized use or disclosure, and which is furnished under this
Agreement as follows:  (a) written or other tangible information clearly marked
with a notice, such as “CONFIDENTIAL”; and (b) oral information that is
identified at the time of disclosure as being confidential.  Confidential
Information will not include information that:  (a) enters the public domain
without a breach of this Agreement, (b) is known to the recipient prior to the
time of disclosure, or is independently developed by the recipient without using
any Information, or (c) is obtained from another source that the receiving party
has no reasonable cause to believe is under any obligation of confidentiality
with respect to Information.

          16.2       The recipient of Information will treat it as proprietary
and confidential, safeguarding the Information at least as carefully as it would
its own confidential information, and will use all reasonable efforts to prevent
any unauthorized use or disclosure, including restricting access to the
Information within its organization and ensuring that its employees comply with
this Agreement.  A receiving party will not disclose any information to any
third party without prior written consent.  Either party learning of any
unauthorized use or disclosure of any Information will promptly notify the other
party, and will reasonably cooperate with efforts to protect such Information.

          16.3       The recipient of information will use it only in the
furtherance of the business relationship established by this Agreement, and for
no other purpose without prior written consent.  All Information will remain the
property of the disclosing party, and will be returned or destroyed upon written
request.

          16.4       The confidentiality obligations in this Agreement will be
binding during the Agreement and for a period of three years after any
termination or non-renewal of the Agreement.

          16.5       Neither party will disclose the existence or terms of this
Agreement without prior written consent.

17.    Export Control

          17.1       Distributor will not engage in exporting activities within
the Territory without the prior written approval of Tripath, and the United
States Government if such approval is necessary.  Nothing in this Subsection is
meant to authorize Distributor shipments outside the Territory.

-6-

--------------------------------------------------------------------------------

Distributor Agreement

          17.2       Distributor understands that the Products and Tripath
confidential information are restricted by the United States Government from
export to certain countries, and Distributor agrees that it will not sell or
license Products or transfer Tripath confidential information in any way will
violate any of the export control laws or regulations of the United States.

18.    Term and Termination

          18.1       The terms of this Agreement shall be one year from the
effective date and will be automatically renewed on each anniversary of the
effective date, for a renewal term of one year unless either party provides
written notification of its intention not to renew this Agreement at least one
month prior to the expiration of the initial or any renewal terms.  Tripath will
honor all orders acknowledged prior to the effective date of any such
termination by nonrenewable.

          18.2       Tripath or Distributor may terminate this Agreement for any
reason with thirty days written notice.

          18.3       Either party may terminate this Agreement immediately if
the other party becomes insolvent, or takes any steps to make an arrangement
with its creditors, or has a receiver appointed.

          18.4       If Tripath terminates pursuant to Subsection 18.1 or 18.2,
or if Distributor terminates pursuant to Subsection 18.3, Tripath will purchase
and Distributor will resell to Tripath Distributor’s inventory of Products
(excluding discontinued and demonstration Products) which Tripath determines to
be undamaged and in good condition (including, at Tripath’s option on-site
inspection).  The price for such inventory will be the price actually paid by
the Distributor, less any prior credit or allowances.

          18.5       If Distributor terminates pursuant to Subsection 18.1 or
18.2, or if Tripath terminates pursuant to Subsection 18.3, Tripath may, at its
option, purchase and Distributor will resell to Tripath all or part of
Distributor’s inventory at the price set forth in Subsection 18.4, less a ten
percent restocking charge.

          18.6       On termination of this Agreement for whatever cause,
Distributor will immediately (a) cease to engage in marketing and distribution
activities as Tripath’s official distributor, and (b) cease representing in any
manner that it is a distributor of Tripath Products in the Territory.

          18.7       All obligations of Distributor to make payments under this
Agreement will survive any termination of this Agreement for whatever cause,
along with the following provisions:  Section 10 (Limited Warranty), Section 11
(Reports and Audits), Section 16 (Confidentiality), Section 17 (Export Control),
Section 19 (Intellectual Property Indemnity), and Subsection 21.6 (Governing
Law), and Subsection 21.7 (Arbitration).

19.    Intellectual property indemnity

          19.1       Indemnification.  Distributor agrees that Tripath has the
right to, and Tripath agrees that it will at its expense, defend or at its
option settle any claim, suit, proceeding, or other action brought against
Distributor or its customer for infringement of any United States copyright,
trademark or other United States intellectual property right related to the
Products or their use, subject to the limitations set forth in this Section.
Tripath will have sole control of any such action or settlement negotiations
(Tripath will not be liable for any costs or expenses incurred without its prior
written authorization), and Tripath will pay any final judgment entered against
Distributor or its customer based on such infringement.  Tripath at its sole
option will be relieved of the foregoing obligations unless Distributor or its
customer notifies Tripath promptly in writing of such action and gives Tripath
full information and assistance to settle and/or defend any such action.  If it
is adjudicated that a Product infringes, or if the sale or use of a Product is,
as a result, enjoined, then Tripath will, at its option and expense either: 

-7-

--------------------------------------------------------------------------------

Distributor Agreement

(i) procure for Distributor and its customers the right to sell or use the
Product; or (ii) replace the Product with other suitable Product; or
(iii) suitably modify the Product to be noninfringing; or (iv) if none of the
foregoing are commercially reasonable, as determined by Tripath, accept return
of the affected Products and refund Distributor’s aggregate payments for such
Products, less a reasonable sum for use and/or damage, if any.

          19.2       Limitation.  Notwithstanding the provisions of
Section 19.1, Tripath assumes no liability for, and Distributor agrees to
indemnify Tripath to the same extent as Tripath’s indemnity under Section 19.1
for:  (i) any infringements covering completed equipment or any assembly,
circuit, combination, or method in which any of the Products may be used but not
covering such Products standing alone; or (ii) any trademark infringements
involving any marking or branding not applied by Tripath or involving any
marking or branding applied at the request of Distributor; or (iii) any
modification of the Products unless such modification was made by Tripath.

          19.3       Entire Liability.  The foregoing provisions of this
section 19 state the entire liability and obligations of Tripath and the
exclusive remedy of Distributor and its customers, with respect to any actual or
alleged intellectual property infringement by the Products.

20.    Limitation of Liability

          20.1       Neither Tripath nor Distributor will be liable for any
incidental or consequential damages (including, without limitation, damages for
loss of business profits, business interruption, loss of business information,
or other pecuniary loss) arising out of this Agreement, even if advised of the
possibility of such damages.

21.    General

          21.1       Assignment.  This Agreement is not assignable by
Distributor without prior written consent of Tripath, which will not be
unreasonably withheld.  Tripath is free to assign this contract without
Distributor’s consent.

          21.2       Modifications.  This Agreement may be modified only in
writing signed by an officer of each party.

          21.3       Headings.  The headings of the several Sections are
inserted for convenience of reference only, and are not intended to be part of
nor to affect the meaning or interpretation of this Agreement.

          21.4       Notices.  All notices under this Agreement will be sent by
receipted courier (e.g., U.P.S.).

          21.5       Non-Waiver.  The failure of either party to enforce at any
time any of the provisions of this Agreement will not be construed as a waiver
of the right of such party to subsequently enforce any such provisions or a
waiver of the provision itself.

          21.6       Governing Law.  This Agreement will be governed by the laws
of California, without reference to conflicts of laws.

          21.7       Arbitration.  Any dispute or claim arising out of this
Agreement will be referred to and resolved by the International Chamber of
Commerce (“ICC”) in accordance with the ICC Arbitration Rules.  The venue for
such arbitration will be Santa Clara County, California, USA.

-8-

--------------------------------------------------------------------------------

Distributor Agreement

          This Agreement supersedes all proposals, oral or written, all
negotiations, or discussions between or among the parties relating to this
Agreement, and all past course of dealing or industry custom.  This Agreement
takes precedence over the terms of any Tripath or Distributor order or sales
documentation, including the Tripath Sales Order Acknowledgment.

TRIPATH CORPORATION

 

DISTRIBUTOR

 

 

 

 

 

 

By:

/s/ EVERETT ROACH

 

By:

/s/ HARUKI KAMIYAMA

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

Everett Roach

 

Name:

Haruki Kamiyama

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Title:

Vice President, World Wide Sales

 

Title:

President

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Date:

3/17/99

 

Date:

April 5, 1999

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

-9-

--------------------------------------------------------------------------------